FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended June 30, 2017 and Report on Review of Interim Financial Information Ernst & Young auditores independentes A free translation from Portuguese into English of Independent Auditor’s Report on Review of Quarterly Financial Information Independent auditor’s report on review of quarterly financial information To the Shareholders, Directors and Officers Companhia Brasileira de Distribuição São Paulo – SP – Brazil Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (“Company”), included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2017, which comprise the balance sheet as of June 30, 2017 and the related statements of income and comprehensive income for the three and six-months periods then ended, and the statements of changes in equity and cash flows for the six-month period then ended, including other explanatory information. Management is responsible for the preparation of individual and consolidated interim financial information in accordance with Accounting Pronouncement CPC 21 (R1) -– Demonstração Intermediária (“CPC 21 (R1)”) and International Accounting Standard IAS 34 - Interim Financial Reporting (“IAS 34”), issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in a manner consistent with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of the Quarterly Information Form (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of the review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 Revisão de Informações Intermediárias Executada pelo Auditor da Entidade ) and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual and consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34, applicable to the preparation of Quarterly Information Form (ITR), consistently with the rules issued by the CVM. Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the six-month period ended June 30, 2017, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules issued by the CVM applicable to preparation of Quarterly Information Form (ITR), and considered as supplementary information under IFRS – International Financial Reporting Standards, which does not require the presentation of the statement of value added. These statements have been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, in a manner consistent with the overall individual and consolidated interim financial information. Audit of prior year financial statements and review of prior year interim financial information by other independent auditors The audit of the individual and consolidated balance sheet as of December 31, 2016 and the review of individual and consolidated financial information for the three and six-month periods ended June 30, 2016, presented for comparison purposes, were conducted by other independent auditors, who issued an unqualified opinion and review thereon dated February 23, 2017 and July 27, 2016, respectively. As part of our review of individual and consolidated interim financial information for the period ended June 30, 2017, we have reviewed the adjustments to the corresponding prior year figures in the individual and consolidated statements of income and cash flows for the three and six- months periods ended June 30, 2016 made for presentation of discontinued operations, as disclosed in Note 31, and nothing has come to our attention that would lead us to believe that such adjustments have not been made fairly, in all material respects. We have not been engaged to audit, review or apply any other procedures to the information referring to the individual and consolidated balance sheet as of December 31, 2016 and to any other individual and consolidated interim financial information for the three and six-month periods ended June 30, 2016. Accordingly, we do not express an opinion or any other form of assurance on the referred to balance sheet or quarterly financial information taken as a whole. São Paulo, July 25 , 2017. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Antonio Humberto Barros dos Santos Accountant CRC-1SP161745/O-3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Company Information Capital Composition 2 Individual Interim Financial Information Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Operations 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2017 to 6/30/2017 8 1/1/2016 to 6/30/2016 9 Statement of Value Added 10 Consolidated Interim Financial Information Balance Sheet – Assets 11 Balance Sheet – Liabilities 12 Statement of Operations 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2017 to 6/30/2017 16 1/1/2016 to 6/30/2016 17 Statement of Value Added 18 Comments on the Company`s Performance 19 Notes to the Interim Financial Information 36 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Number of Shares (thousand) Current Quarter 6/30/2017 Share Capital Common 99,680 Preferred 166,568 Total 266,248 Treasury Shares Common - Preferred 233 Total 233 2 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 6.30.2017 Previous Year 1 Total Assets 21,401,000 23,660,000 1.01 Current Assets 7,751,000 10,702,000 1.01.01 Cash and Cash Equivalents 1,739,000 4,496,000 1.01.03 Accounts Receivable 534,000 507,000 1.01.03.01 Trade Receivables 445,000 396,000 1.01.03.02 Other Receivables 89,000 111,000 1.01.04 Inventories 2,849,000 3,106,000 1.01.06 Recoverable Taxes 398,000 557,000 1.01.07 Prepaid Expenses 175,000 81,000 1.01.08 Other Current Assets 2,056,000 1,955,000 1.01.08.01 Noncurrent Assets Held for Sale and Discontinued Operations 1,974,000 1,901,000 1.01.08.03 Other 82,000 54,000 1.01.08.03.01 Financial Instruments - Fair Value Hedge 42,000 - 1.01.08.03.02 Others Assets 40,000 54,000 1.02 Noncurrent Assets 13,650,000 12,958,000 1.02.01 Long-term Assets 2,386,000 1,663,000 1.02.01.03 Accounts Receivable 93,000 81,000 1.02.01.03.02 Other Receivables 93,000 81,000 1.02.01.06 Deferred Taxes 152,000 155,000 1.02.01.07 Prepaid Expenses 11,000 13,000 1.02.01.08 Receivables from Related Parties 499,000 359,000 1.02.01.09 Other Noncurrent Assets 1,631,000 1,055,000 1.02.01.09.04 Recoverable Taxes 1,036,000 521,000 1.02.01.09.05 Judicial Deposits 593,000 534,000 1.02.01.09.07 Financial Instruments - Fair Value Hedge 2,000 - 1.02.02 Investments 3,337,000 3,059,000 1.02.02.01 Investments in Associates and Subsidiaries 3,314,000 3,036,000 1.02.02.01.02 Investments in Subsidiaries 3,314,000 3,036,000 1.02.02.02 Investment properties 23,000 23,000 1.02.03 Property and Equipment, Net 6,769,000 7,043,000 1.02.04 Intangible Assets 1.158.000 1.193.000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter 6.30.2017 Previous Year 2 Total Liabilities 21,401,000 23,660,000 2.01 Current Liabilities 6,034,000 9,510,000 2.01.01 Payroll and Related Taxes 423,000 446,000 2.01.02 Trade Payables 3,320,000 5,091,000 2.01.03 Taxes and Contributions Payable 205,000 189,000 2.01.04 Borrowings and Financing 1,129,000 2,763,000 2.01.05 Other Liabilities 955,000 1,018,000 2.01.05.01 Payables to Related Parties 626,000 510,000 2.01.05.02 Other 329,000 508,000 2.01.05.02.04 Utilities 27,000 11,000 2.01.05.02.05 Rent Payable 66,000 100,000 2.01.05.02.06 Advertisement Payable 30,000 40,000 2.01.05.02.07 Pass-through to Third Parties 13,000 15,000 2.01.05.02.08 Financing Related to Acquisition of Assets 16,000 32,000 2.01.05.02.09 Deferred Revenue 26,000 127,000 2.01.05.02.12 Other Accounts Payable 121,000 155,000 2.01.05.02.13 Loalty Programs 30,000 28,000 2.01.06 Provisions 2,000 3,000 2.02 Noncurrent Liabilities 5,200,000 4,290,000 2.02.01 Borrowings and Financing 3,510,000 2,775,000 2.02.02 Other Liabilities 897,000 600,000 2.02.02.02 Other 897,000 600,000 2.02.02.02.03 Taxes Payable in Installments 765,000 540,000 2.02.02.02.04 Provision for Negative Equity 86,000 22,000 2.02.02.02.05 Financing Related to Acquisition of Assets - 4,000 2.02.02.02.07 Other Accounts Payable 46,000 34,000 2.02.04 Provisions 774,000 891,000 2.02.06 Deferred Revenue 19,000 24,000 2.03 Shareholders’ Equity 10,167,000 9,860,000 2.03.01 Share Capital 6,818,000 6,811,000 2.03.02 Capital Reserves 349,000 331,000 2.03.02.04 Options Granted 342,000 324,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 2,718,000 2,718,000 2.03.04.01 Legal Reserve 426,000 426,000 2.03.04.05 Earnings Retention Reserve 234,000 234,000 2.03.04.10 Expansion Reserve 2,299,000 2,299,000 2.03.04.12 Transactions with non-controlling interests (91,000) (91,000) 2.03.04.14 Settlement of Equity Instrument (150,000) (150,000) 2.03.05 Retained Earnings/ Accumulated Losses 290,000 - 2.03.08 Other Comprehensive Income (8,000) - 4 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Operations R$ (in thousands) Code Description Current Quarter 4/01/2017 to 6/30/2017 Year to date current period 1/01/2017 to 6/30/2017 Previous Quarter 4/01/2016 to 6/30/2016 Year to date previous period 1/01/2016 to 6/30/2016 3.01 Net Sales of Goods and/or Services 6,341,000 12,799,000 6,048,000 11,800,000 3.02 Cost of Goods Sold and/or Services Sold (4,155,000) (8,846,000) (4,275,000) (8,564,000) 3.03 Gross Profit 2,186,000 3,953,000 1,773,000 3,236,000 3.04 Operating Income/Expenses (1,812,000) (3,262,000) (1,865,000) (3,231,000) 3.04.01 Selling Expenses (1,301,000) (2,584,000) (1,257,000) (2,351,000) 3.04.02 General and Administrative Expenses (182,000) (356,000) (159,000) (293,000) 3.04.05 Other Operating Expenses (434,000) (562,000) (329,000) (497,000) 3.04.05.01 Depreciation/Amortization (149,000) (298,000) (137,000) (262,000) 3.04.05.03 Other Operating Expenses/Income (285,000) (264,000) (192,000) (235,000) 3.04.06 Share of Profit of Subsidiaries and Associates 105,000 240,000 (120,000) (90,000) 3.05 Profit before Financial Income (Expenses) and Taxes 374,000 691,000 (92,000) 5,000 3.06 Financial Income (Expenses) (170,000) (336,000) (206,000) (370,000) 3.07 Profit (loss) Before Income Tax and Social Contribution 204,000 355,000 (298,000) (365,000) 3.08 Income Tax and Social Contribution (33,000) (41,000) 41,000 67,000 3.08.01 Current (24,000) (38,000) (6,000) (3,000) 3.08.02 Deferred (9,000) (3,000) 47,000 70,000 3.09 Net Income (loss) from Continued Operations 171,000 314,000 (257,000) (298,000) 3.10 Net Income from Descontinued Operations (6,000) (24,000) (18,000) (28,000) 3.10.01 Net Income (loss) from Descontinued Operations (6,000) (24,000) (18,000) (28,000) 3.11 Net Income (loss) for the Period 165,000 290,000 (275,000) (326,000) 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common 0.58022 0.90449 (1.03713) (1.22968) 3.99.01.02 Preferred 0.64166 0.99494 (1.03713) (1.22968) 3.99.02 Diluted Earnings per Share - 3.99.02.01 Common 0.54508 1.02619 (1.03713) (1.22968) 3.99.02.02 Preferred 0.64019 1.12881 (1.03713) (1.22968) 5 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Current Quarter 4/01/2017 to 6/30/2017 Year to date current period 1/01/2017 to 6/30/2017 Previous Quarter 4/01/2016 to 6/30/2016 Year to date previous period 1/01/2016 to 6/30/2016 4.01 Net income (loss) for the Period 170,000 290,000 (275,000) (275,000) 4.02 Other Comprehensive Income (8,000) (8,000) 56,000 56,000 4.02.02 Accumulative Translation Adjustment for the Period (8,000) (8,000) 56,000 56,000 4.03 Total Comprehensive Income for the Period 162,000 282,000 (219,000) (219,000) 6 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Current Quarter 1/1/2017 to 6/30/2017 Previous Quarter 1/01/2016 to 6/30/2016 6.01 Net Cash Provided by Operating Activities (1,287,000) (1,501,000) 6.01.01 Cash Provided by the Operations 261,000 622,000 6.01.01.01 Net Income for the Period 290,000 (326,000) 6.01.01.02 Deferred Income and Social Contribution Taxes (note 19) 3,000 (70,000) 6.01.01.03 Gain (Losses) on Disposal of Fixed Assets and Intangibles 37,000 37,000 6.01.01.04 Depreciation/Amortization 321,000 283,000 6.01.01.05 Interest and Inflation Adjustments 295,000 332,000 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (240,000) 90,000 6.01.01.08 Provision for Risks (note 20) (9,000) 150,000 6.01.01.10 Share-based Payment 18,000 11,000 6.01.01.11 Allowance for Doubtful Accounts (note 08) 4,000 (1,000) 6.01.01.13 Provision for Obsolescence/Breakage (note 10) (5,000) 17,000 6.01.01.14 Other Operating Expenses (447,000) 104,000 6.01.01.15 Deferred Revenue (note 22) (6,000) (5,000) 6.01.02 Changes in Assets and Liabilities (1,548,000) (2,123,000) 6.01.02.01 Accounts Receivable (52,000) (228,000) 6.01.02.02 Inventories 262,000 273,000 6.01.02.03 Recoverable Taxes 91,000 (67,000) 6.01.02.04 Other Assets (66,000) 132,000 6.01.02.05 Related Parties 11,000 (278,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (47,000) (38,000) 6.01.02.07 Trade Payables (1,771,000) (1,560,000) 6.01.02.08 Payroll and Related Taxes (23,000) (6,000) 6.01.02.09 Taxes and Social Contributions Payable 131,000 (61,000) 6.01.02.10 Legal claims (27,000) (19,000) 6.01.02.12 Other Payables (57,000) (281,000) 6.01.02.15 Received Dividends and Interest on shareholders' equity - 10,000 6.02 Net Cash Provided by (Used in) Investing Activities (261,000) (127,000) 6.02.01 Capital Increase/Decrease on Subsidiaries (53,000) - 6.02.02 Acquisition of Property and Equipment (note 14) (267,000) (237,000) 6.02.03 Increase in Intangible Assets (note 15) (32,000) (46,000) 6.02.04 Sales of Property and Equipment 91,000 1,000 6.02.06 Net Cash Acquisition of Companies and Corporate Restructuring - 155,000 6.03 Net Cash Provided by (Used in) Financing Activities (1,209,000) 428,000 6.03.01 Capital Increase 7,000 1,000 6.03.02 Proceeds from Debt Issuance 1,868,000 899,000 6.03.03 Repayment of Debt (3,084,000) (469,000) 6.03.05 Payment of Dividends - (3,000) 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (2,757,000) (1,200,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 4,496,000 2,247,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,739,000 1,047,000 7 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2017 to 6/30/2017 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive income Shareholders' Equity 5.01 Opening Balance 6,811,000 331,000 2,718,000 - - 9,860,000 5.03 Adjusted Opening Balance 6,811,000 331,000 2,718,000 - - 9,860,000 5.04 Capital Transactions with Shareholders 7,000 18,000 - - - 25,000 5.04.01 Capital Increases 7,000 - 7,000 5.04.03 Options Granted - 14,000 - - - 14,000 5.04.09 Options Granted recognized in subsidiaries - 4,000 - - - 4,000 5.05 Total Comprehensive Income - - - 290,000 (8,000) 282,000 5.05.01 Net Income (loss) for the Period - - - 290,000 - 290,000 5.05.02 Other Comprehensive Income - (8,000) (8,000) 5.05.02.04 Cumulative Translation Adjustment - (8,000) (8,000) 5.07 Closing Balance 6,818,000 349,000 2,718,000 290,000 (8,000) 10,167,000 8 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30,2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2016 to 6/30/2016 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other comprehensive Income Shareholders' Equity 5.01 Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 5.03 Adjusted Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 5.04 Capital Transactions with Shareholders 1,000 11,000 (3,000) - - 9,000 5.04.01 Capital Increases 1,000 - 1,000 5.04.03 Options Granted - 7,000 - - - 7,000 5.04.06 Dividends - - (3,000) - - (3,000) 5.04.09 Options Granted recognized in subsidiaries - 4,000 - - - 4,000 5.05 Total Comprehensive Income - - - (326,000) 72,000 (254,000) 5.05.01 Net Income (loss) for the Period - - - (326,000) - (326,000) 5.05.02 Other Comprehensive Income - 72,000 72,000 5.05.02.04 Cumulative Translation Adjustment - 72,000 72,000 5.06 Internal Changes of Shareholders’ Equity - - 1,000 - - 1,000 5.06.05 Transactions with Non-controlling Interests - - 1,000 - - 1,000 5.07 Closing Balance 6,807,000 313,000 3,331,000 (326,000) (15,000) 10,110,000 9 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Individual Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Current Quarter 4/01/2017 to 6/30/2017 Year to date current period 1/01/2017 to 6/30/2017 7.01 Revenues 14.071.000 12.802.000 7.01.01 Sales of Goods, Products and Services 13.870.000 12.810.000 7.01.02 Other Revenues 205.000 5.000 7.01.04 Allowance for/Reversal of Doubtful Accounts (4.000) (13.000) 7.02 Products Acquired from Third Parties (10.651.000) (10.061.000) 7.02.01 Costs of Products, Goods and Services Sold (9.115.000) (8.549.000) 7.02.02 Materials, Energy, Outsourced Services and Other (1.536.000) (1.512.000) 7.03 Gross Value Added 3.420.000 2.741.000 7.04 Retention (321.000) (283.000) 7.04.01 Depreciation and Amortization (321.000) (283.000) 7.05 Net Value Added Produced 3.099.000 2.458.000 7.06 Value Added Received in Transfer 306.000 (41.000) 7.06.01 Share of Profit of Subsidiaries and Associates 240.000 (90.000) 7.06.02 Financial Revenue 90.000 77.000 7.06.03 Other (24.000) (28.000) 7.06.03.01 Net Income from Descontinued Operations (24.000) (28.000) 7.07 Total Value Added to Distribute 3.405.000 2.417.000 7.08 Distribution of Value Added 3.405.000 2.417.000 7.08.01 Personnel 1.572.000 1.382.000 7.08.01.01 Direct Compensation 1.009.000 905.000 7.08.01.02 Benefits 330.000 290.000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 96.000 85.000 7.08.01.04 Other 137.000 102.000 7.08.02 Taxes, Fees and Contributions 763.000 614.000 7.08.02.01 Federal 892.000 360.000 7.08.02.02 State (256.000) 181.000 7.08.02.03 Municipal 127.000 73.000 7.08.03 Value Distributed to Providers of Capital 780.000 747.000 7.08.03.01 Interest 422.000 444.000 7.08.03.02 Rentals 358.000 303.000 7.08.04 Value Distributed to Shareholders 290.000 (326.000) 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 290.000 (326.000) 10 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter 6.30.2017 Previous Year 1 Total Assets 41,011,000 45,217,000 1.01 Current Assets 26,968,000 31,651,000 1.01.01 Cash and Cash Equivalents 2,366,000 5,112,000 1.01.03 Accounts Receivable 598,000 669,000 1.01.03.01 Trade Receivables 502,000 543,000 1.01.03.02 Other Receivables 96,000 126,000 1.01.04 Inventories 4,427,000 4,641,000 1.01.06 Recoverable Taxes 449,000 674,000 1.01.07 Prepaid Expenses 196,000 97,000 1.01.08 Other Current Assets 18,932,000 20,458,000 1.01.08.01 Noncurrent Assets Held for Sale and Discontinued Operations 18,790,000 20,303,000 1.01.08.03 Other 142,000 155,000 1.01.08.03.01 Financial Instruments - Fair Value Hedge 49,000 - 1.01.08.03.02 Others Assets 93,000 155,000 1.02 Noncurrent Assets 14,043,000 13,566,000 1.02.01 Long-term Assets 2,889,000 2,137,000 1.02.01.03 Accounts Receivable 624,000 612,000 1.02.01.03.02 Other Receivables 624,000 612,000 1.02.01.06 Deferred Taxes 170,000 170,000 1.02.01.07 Prepaid Expenses 49,000 45,000 1.02.01.08 Receivables from Related Parties 19,000 17,000 1.02.01.09 Other Noncurrent Assets 2,027,000 1,293,000 1.02.01.09.04 Recoverable Taxes 1,278,000 632,000 1.02.01.09.05 Judicial Deposits 738,000 661,000 1.02.01.09.06 Financial Instruments - Fair Value Hedge 11,000 - 1.02.02 Investments 282,000 339,000 1.02.02.01 Investments in Associates 259,000 316,000 1.02.02.02 Investments Property 23,000 23,000 1.02.03 Property and Equipment, Net 8,985,000 9,182,000 1.02.04 Intangible Assets 1,887,000 1,908,000 11 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter 6.30.2017 Previous Year 2 Total Liabilities 41,011,000 45,217,000 2.01 Current Liabilities 22,161,000 27,582,000 2.01.01 Payroll and Related Taxes 602,000 614,000 2.01.02 Trade Payables 5,172,000 7,232,000 2.01.03 Taxes and Contributions Payable 363,000 254,000 2.01.04 Borrowings and Financing 1,486,000 2,957,000 2.01.05 Other Liabilities 651,000 889,000 2.01.05.01 Payables to Related Parties 160,000 147,000 2.01.05.02 Other 491,000 742,000 2.01.05.02.04 Utilities 33,000 17,000 2.01.05.02.05 Rent Payable 75,000 110,000 2.01.05.02.06 Advertisement Payable 32,000 43,000 2.01.05.02.07 Pass-through to Third Parties 13,000 15,000 2.01.05.02.08 Financing Related to Acquisition of Assets 28,000 116,000 2.01.05.02.09 Deferred revenue 79,000 224,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies - 7,000 2.01.05.02.12 Other Payables 201,000 182,000 2.01.05.02.13 Loalty Programs 30,000 28,000 2.01.06 Provisions 2,000 4,000 2.01.07 Noncurrent Liabilities Held for Sales 13,885,000 15,632,000 2.02 Noncurrent Liabilities 5,850,000 5,038,000 2.02.01 Borrowings and Financing 3,649,000 2,912,000 2.02.02 Other Liabilities 908,000 608,000 2.02.02.02 Other 908,000 608,000 2.02.02.02.03 Taxes Payable in Installments 765,000 540,000 2.02.02.02.04 Provision for Negative Equity 86,000 22,000 2.02.02.02.05 Financing Related to Acquisition of Assets - 4,000 2.02.02.02.07 Other Payables 57,000 42,000 2.02.03 Deferred Taxes 258,000 317,000 2.02.04 Provisions 1,016,000 1,177,000 2.02.06 Deferred revenue 19,000 24,000 2.03 Consolidated Shareholders’ Equity 13,000,000 12,597,000 2.03.01 Share Capital 6,818,000 6,811,000 2.03.02 Capital Reserves 349,000 331,000 2.03.02.04 Options Granted 342,000 324,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 2,718,000 2,718,000 2.03.04.01 Legal Reserve 426,000 426,000 2.03.04.05 Earnings Retention Reserve 234,000 234,000 2.03.04.10 Expansion Reserve 2,299,000 2,299,000 2.03.04.12 Transactions with Non-Controlling interests (91,000) (91,000) 2.03.04.14 Settlement of Equity Instrument (150,000) (150,000) 2.03.05 Retained Earnings/ Accumulated Losses 290,000 - 2.03.08 Other Comprehensive Income (8,000) - 2.03.09 Non-controlling Interests 2,833,000 2,737,000 12 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Operations R$ (in thousands) Code Description Current Quarter 4/01/2017 to 6/30/2017 Year to date current period 1/01/2017 to 6/30/2017 Previous Quarter 4/01/2016 to 6/30/2016 Year to date previous period 1/01/2016 to 6/30/2016 3.01 Net Sales from Goods and/or Services 10,663,000 21,215,000 9,735,000 19,623,000 3.02 Cost of Goods Sold and/or Services Sold (7,791,000) (15,982,000) (7,352,000) (15,049,000) 3.03 Gross Profit 2,872,000 5,233,000 2,383,000 4,574,000 3.04 Operating Income/Expenses (2,417,000) (4,465,000) (2,245,000) (4,249,000) 3.04.01 Selling Expenses (1,672,000) (3,329,000) (1,642,000) (3,244,000) 3.04.02 General and Administrative Expenses (232,000) (459,000) (219,000) (429,000) 3.04.05 Other Operating Expenses (498,000) (654,000) (405,000) (620,000) 3.04.05.01 Depreciation/Amortization (190,000) (380,000) (174,000) (344,000) 3.04.05.03 Other Operating Expenses (308,000) (274,000) (231,000) (276,000) 3.04.06 Share of Profit of Subsidiaries and Associates (15,000) (23,000) 21,000 44,000 3.05 Profit before Financial Income (Expenses) and Taxes 455,000 768,000 138,000 325,000 3.06 Financial Income (Expenses), Net (188,000) (370,000) (237,000) (416,000) 3.07 Profit (loss) Before Income Tax and Social Contribution 267,000 398,000 (99,000) (91,000) 3.08 Income tax and Social Contribution (92,000) (142,000) 15,000 16,000 3.08.01 Current (154,000) (201,000) (44,000) (57,000) 3.08.02 Deferred 62,000 59,000 59,000 73,000 3.09 Net Income (loss) from Continuing Operations 175,000 256,000 (84,000) (75,000) 3.10 Net Income from Descontinued Operations (5,000) 128,000 (498,000) (664,000) 3.10.01 Net Income (loss) from Descontinued Operations (5,000) 128,000 (498,000) (664,000) 3.11 Consolidated Net Income (loss)for the Period 170,000 384,000 (582,000) (739,000) 3.11.01 Attributable to Owners of the Company 165,000 290,000 (275,000) (326,000) 3.11.02 Attributable to Non-controlling Interests 5,000 94,000 (307,000) (413,000) 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common 0.58022 0.90449 (1.03713) (1.22968) 3.99.01.02 Preferred 0.64166 0.99494 (1.03713) (1.22968) 3.99.02 Diluted Earnings per Share 3.99.02.01 Common 0.54508 1.02619 (1.03713) (1.22968) 3.99.02.02 Preferred 0.64019 1.12881 (1.03713) (1.22968) 13 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in thousands) Code Description Current Quarter 4/01/2017 to 6/30/2017 Year to date current period 1/01/2017 to 6/30/2017 Previous Quarter 4/01/2016 to 6/30/2016 Year to date previous period 1/01/2016 to 6/30/2016 4.01 Net Income (loss) for the Period 170.000 384.000 (582.000) (739.000) 4.02 Other Comprehensive Income (8.000) (8.000) 187.000 260.000 4.02.01 Defined Benefit Plan - - - 260.000 4.02.02 Cumulative Translation adjustment - - 187.000 - 4.03 Total Comprehensive Income for the Period 162.000 376.000 (395.000) (479.000) 4.03.01 Attributable to Controlling Interests 157.000 282.000 (219.000) (254.000) 4.03.02 Attributable to Non-Controlling Interests 5.000 94.000 (176.000) (225.000) 14 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Current Quarter 1/1/2017 to 6/30/2017 Previous Quarter 1/01/2016 to 6/30/2016 6.01 Net Cash Provided by Operating Activities (3,762,000) (7,885,000) 6.01.01 Cash from Operations 1,178,000 820,000 6.01.01.01 Net Income (loss) for the Period 384,000 (739,000) 6.01.01.02 Deferred Income Tax and Social Contribution (note 19) (184,000) (67,000) 6.01.01.03 Gain (Losses) on Disposal of Fixed Assets and Intangibles 51,000 9,000 6.01.01.04 Depreciation/Amortization 406,000 558,000 6.01.01.05 Interest and Inflation Adjustments 486,000 647,000 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) 9,000 (61,000) 6.01.01.08 Provision for Risks (note 20) 299,000 477,000 6.01.01.10 Share-based Payment 18,000 7,000 6.01.01.11 Allowance for Doubtful Accounts (note 08) 337,000 295,000 6.01.01.13 Provision for Obsolescence/breakage (note 10) (18,000) (10,000) 6.01.01.14 Other Operating Expenses (447,000) - 6.01.01.15 Deferred revenue (note 22) (163,000) (202,000) 6.01.01.18 Gain in disposal of subsidiaries - (94,000) 6.01.02 Changes in Assets and Liabilities (4,940,000) (8,705,000) 6.01.02.01 Accounts Receivable (1,238,000) (1,501,000) 6.01.02.02 Inventories (497,000) (149,000) 6.01.02.03 Recoverable Taxes 33,000 (441,000) 6.01.02.04 Other Assets (85,000) (239,000) 6.01.02.05 Related Parties 129,000 48,000 6.01.02.06 Restricted Deposits for Legal Proceeding (177,000) (137,000) 6.01.02.07 Trade Payables (2,921,000) (5,519,000) 6.01.02.08 Payroll and Related Taxes (46,000) 29,000 6.01.02.09 Taxes and Social Contributions Payable (6,000) (82,000) 6.01.02.10 Legal Claims (184,000) (161,000) 6.01.02.11 Other Payables (62,000) (514,000) 6.01.02.12 Deferred revenue (10,000) 31,000 6.01.02.13 Income and Social contribution, paid (31,000) (70,000) 6.01.02.15 Received Dividends and Interest on Shareholders' Equity 155,000 - 6.02 Net Cash Provided by (Used in) Investing Activities (576,000) (462,000) 6.02.02 Acquisition of Property and Equipment (note 14) (553,000) (499,000) 6.02.03 Increase in Intangible Assets (note 15) (120,000) (162,000) 6.02.04 Sales of Property and Equipment (note 14) 97,000 108,000 6.02.08 Net Cash From Sale of Subsidiary - 91,000 6.03 Net Cash Provided by Financing Activities (1,688,000) 1,054,000 6.03.01 Capital Increase/Decrease 7,000 1,000 6.03.02 Proceeds from Debt Issuance 4,703,000 3,531,000 6.03.03 Repayment of Debt (note 16) (6,390,000) (3,139,000) 6.03.05 Payments of Dividends - (4,000) 6.03.06 Funds from share offering, net of costs - 665,000 6.03.07 Acquisition of Subsidiary (8,000) - 6.04 Effects of Exchange Rate Changes on Cash and Cash Equivalents - (6,000) 6.05 Increase (Decrease) in Cash and Cash Equivalents (6,026,000) (7,299,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 9,142,000 11,015,000 6.05.02 Cash and Cash Equivalents at the End of the Period 3,116,000 3,716,000 15 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2017 to 6/30/2017 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,811,000 331,000 2,718,000 - - 9,860,000 2,737,000 12,597,000 5.03 Adjusted Opening Balance 6,811,000 331,000 2,718,000 - - 9,860,000 2,737,000 12,597,000 5.04 Capital Transactions with Shareholders 7,000 18,000 - - - 25,000 2,000 27,000 5.04.01 Capital Increases 7,000 - 7,000 - 7,000 5.04.03 Options Granted - 14,000 - - - 14,000 - 14,000 5.04.09 Options Granted - subsidiaries - 4,000 - - - 4,000 2,000 6,000 5.05 Total Comprehensive Income - - - 290,000 (8,000) 282,000 94,000 376,000 5.05.01 Net Income (loss) for the Period - - - 290,000 - 290,000 94,000 384,000 5.05.02 Other Comprehensive Income - (8,000) (8,000) - (8,000) 5.05.02.04 Cumulative Translation Adjustment - (8,000) (8,000) - (8,000) 5.07 Closing Balance 6,818,000 349,000 2,718,000 290,000 (8,000) 10,167,000 2,833,000 13,000,000 16 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2016 to 6/30/2016 R$ (in thousands) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other comprehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 2,998,000 13,352,000 5.03 Adjusted Opening Balance 6,806,000 302,000 3,333,000 - (87,000) 10,354,000 2,998,000 13,352,000 5.04 Capital Transactions with Shareholders 1,000 11,000 (3,000) - - 9,000 3,000 12,000 5.04.01 Capital Increases 1,000 - 1,000 - 1,000 5.04.03 Options Granted - 7,000 - - - 7,000 - 7,000 5.04.06 Dividends - - (3,000) - - (3,000) - (3,000) 5.04.09 Options Granted - subsidiaries - 4,000 - - - 4,000 3,000 7,000 5.05 Total Comprehensive Income - - - (326,000) 72,000 (254,000) (225,000) (479,000) 5.05.01 Net Income (loss) for the Period - - - (326,000) - (326,000) (413,000) (739,000) 5.05.02 Other Comprehensive Income - 72,000 72,000 188,000 260,000 5.05.02.04 Cumulative Translation Adjustment - 72,000 72,000 188,000 260,000 5.06 Internal Changes in Shareholders’ Equity - - 1,000 - - 1,000 (3,000) (2,000) 5.06.05 Settlement of Equity Instrument - - 1,000 - - 1,000 (3,000) (2,000) 5.07 Closing Balance 6,807,000 313,000 3,331,000 (326,000) (15,000) 10,110,000 2,773,000 12,883,000 17 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – June 30, 2017 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Consolidated Interim Financial Information / Statement of Value Added R$ (in thousands) Code Description Current Quarter 1/1/2017 to 6/30/2017 Previous Quarter 1/01/2016 to 6/30/2016 7.01 Revenues 23,260,000 21,289,000 7.01.01 Sales of Goods, Products and Services 23,052,000 21,282,000 7.01.02 Other Revenues 210,000 19,000 7.01.04 Allowance for/Reversal of Doubtful Accounts (2,000) (12,000) 7.02 Products Acquired from Third Parties (18,629,000) (17,503,000) 7.02.01 Costs of Products, Goods and Services Sold (16,751,000) (15,438,000) 7.02.02 Materials, Energy, Outsourced Services and Other (1,878,000) (2,065,000) 7.03 Gross Value Added 4,631,000 3,786,000 7.04 Retention (406,000) (371,000) 7.05 Net Value Added Produced 4,225,000 3,415,000 7.06 Value Added Received in Transfer 210,000 (507,000) 7.06.01 Share of Profit of Subsidiaries and Associates (23,000) 44,000 7.06.02 Financial Income 105,000 113,000 7.06.03 Others 128,000 (664,000) 7.06.03.01 Net Income from Descontinued Operations 128,000 (664,000) 7.07 Total Value Added to Distribute 4,435,000 2,908,000 7.08 Distribution of Value Added 4,435,000 2,908,000 7.08.01 Personnel 2,036,000 1,841,000 7.08.01.01 Direct Compensation 1,296,000 1,201,000 7.08.01.02 Benefits 444,000 409,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 121,000 112,000 7.08.01.04 Other 175,000 119,000 7.08.01.04.01 Interest 175,000 119,000 7.08.02 Taxes, Fees and Contributions 1,093,000 854,000 7.08.02.01 Federal 1,081,000 482,000 7.08.02.02 State (128,000) 274,000 7.08.02.03 Municipal 140,000 98,000 7.08.03 Value Distributed to Providers of Capital 922,000 952,000 7.08.03.01 Interest 468,000 529,000 7.08.03.02 Rentals 454,000 423,000 7.08.04 Value Distributed to Shareholders 384,000 (739,000) 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 290,000 (326,000) 7.08.04.04 Noncontrolling Interest in Retained Earnings 94,000 (413,000) 18 São Paulo, Brazil, July 25, 2017 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the 2 nd Quarter of 2017. The comments refer to the consolidated results of the Group or of its business units. All comparisons are with the same period in 2016, except where stated otherwise. In the quarterly financial statements of GPA as of June 30, 2017, due to the ongoing divestment of the interest held by GPA in Via Varejo S.A., as announced in the material fact notice of November 23, 2016, the operations of Via Varejo are treated as discontinued operations, with a retrospective adjustment of net sales and other profit or loss accounts, as required under IFRS 5/CPC 31, approved by CVM Resolution 598/09 – Sale of non-current assets and discontinued operations. 2Q17 RESULTS Net sales up 9.0% , driven by 29.2% growth at Assaí and continued recovery at Extra banner. Food Segment Adjusted EBITDA of R$551 million , growing 104.3% from 2Q16 Net income attributable to controlling shareholders improved to R$165 million, with margin of 1.5% Operating Highlights Multivarejo: · Continued market share gains in 2017 and accelerated growth at Extra Hiper, driven by commercial actions and sequential growth in the non-food segment; · Reduction of 3.0% in SG&A expenses supported by efficiency and productivity projects; · Adjusted EBITDA margin reached 4.9% , up 220 bps from 2Q16 ; · Launch of the My Discount program, with over one million downloads in the first ten days. Assaí: · Strong net sales growth, as a result of the good performance of the new stores, and acceleration of same-store sales which grew 13.5% , with volume growth offsetting the effect from slower inflation; · Adjusted EBITDA margin reached 5.6%, up 260 bps from 2Q16 Financial Highlights · Significant growth in net income attributable to controlling shareholders, to R$165 million, with margin of 1.5%, compared to R$125 million in 1Q17; · Stronger financial capacity: Net debt (3) fell R$888 million from 2Q16. Net debt /Adjusted EBITDA ratio declined to 0.9x, from 1.4x a year earlier; · Financial result stood at 1.8% of net sales, down 20.7% from 2Q16. Outlook · Strategic priorities: (i) Focus on and strengthening of Food segment; (ii) Outperforming the market in sales growth, supporting market share gains; (iii) Continually expanding the Assaí format; and (iv) Optimizing the store portfolio; · Economic environment and business evolution: High unemployment and weak consumption in Brazil pose a challenge to the recovery of the retail sector. However, in the last 12 months, GPA’s sales outperformed the market (ABRAS and IBGE ), confirming the continuous market share gains posted by Extra Hiper and Assaí and the stability in the other segments. · Guidance for 2017: (i) Sales: continued market share gains at both Multivarejo and Assaí; (ii) EBITDA Margin : around 5.5% in the Food segment, supported by higher profitability at Assaí and stability at Multivarejo; (iii) CAPEX: approximately R$1.2 billion; and (iv) Goal of capturing US$50 million in LATAM synergies Net revenue adjusted for the calendar effect. Excluding non-recurring tax credits of R$447 million in 2Q17 (exclusively at Multivarejo) and R$288 million in 2Q16 (R$219 million at Multivarejo and R$69 million at Assaí). Includes not discounted credit card receivables of R$329 million in 2Q17 and R$820 million in 2Q16. Brazilian Supermarkets Association . Monthly Retail Survey (PMC) conducted by IBGE. EBITDA adjusted by Other Operating Income and Expenses. 19 “GPA’s 2Q17 results show our operational, commercial and financial progress across the Company's businesses, despite a still highly challenging macroeconomic scenario.
